Exhibit 10.1

 

 [ex10-1_001.jpg]

 

September 30, 2019

 

Craig Philips

Ridgewood, NJ

 

Dear Craig,

 

On behalf of Purple, it is my pleasure to extend to you this written offer to
serve as an officer of Purple Innovation, Inc (the “Company”). This offer is
contingent upon successful results of a background check and drug screen, and
your execution of an agreement to protect the intellectual property and other
rights of Purple and its affiliated companies.

 

Key points to your employment and compensation include:

 

Position: Chief Financial Officer reporting to the Chief Executive Officer.    
Base wage: $400,000 yearly paid on a bi-weekly basis less deductions required by
law. Payable in accordance with normal payroll practices of the Company. This is
an exempt position.     Bonus: An annual target bonus opportunity equal to 45%
of base salary, to be payable based on both the Company and your individual
performance. For the 2019 performance year, you will be eligible for a prorated
target bonus, based on 6 months service in the 2019 performance year     Equity:
325,000 options, granted on your start date, October 1, 2019, as approved by the
Board on or before your start date. The exercise price of the options will be
equal to the greater of the Fair Market Value on the date of grant (October 1,
2019) and the 30-trading day VWAP. Twenty-five percent (25%) of this options
grant will vest in a cliff on March 16, 2020 (the first anniversary of your
consulting arrangement with the Company), and 1/48th will vest monthly
thereafter over the following 36 months. In the event of a Change In Control (as
defined below) prior to October 1, 2020, a maximum of 50% of this options grant
(162,500 options, which is inclusive of any options already vested) will vest
and become exercisable. In the event of a Change In Control after October 1,
2020, 100% of this options grant will vest and become exercisable. As a C-level
position, you will also be eligible to participate in Purple LLC’s long-term
incentive plan.       The terms of the equity award specified in this letter are
to supersede the terms set forth in the underlying equity plan, the “2017 Equity
Incentive Plan,” and the award agreement evidencing the award cited in this
letter is to conform to the terms set forth herein.

 

 

 

  

Change In Control: A Change In Control means the occurrence of any of the
following: (i) one person (or more than one person acting as a group) acquires
ownership of stock of the Company that, together with the stock held by such
person or group, constitutes more than 50% of the total fair market value or
total voting power of the stock of the Company; (ii) the Company enters into an
agreement of reorganization, merger or consolidation pursuant to which the
Company or a subsidiary of the Company is not the surviving corporation or (iii)
the sale of all or substantially all of the Company's assets. A Change in
Control shall not be considered to have occurred so long as either (a) the
Company remains publicly traded with an independent Board, including without
limitation in the event that a controlling shareholder of the Company sells more
than 50% or more of the Company's Class A Common Stock, or (b) any person (or
more than one person acting as a group) owns more than 50% of the total fair
market value or total voting power of the Company's stock and acquires
additional stock.     Severance: In the event your employment is involuntarily
terminated by the Company for a reason other than cause, you will receive 6
months of base salary plus one week of base salary for each completed year of
service. Upon your involuntary termination by the Company for a reason other
than Cause, all unvested stock options will be forfeited and cancelled.    
Responsibilities & Duties: As an officer of the Company, you will be expected to
act throughout your employment in behalf of the Company in managing your
responsibilities in connection with Purple LLC’s business, finance and
operations. You will be paid by Purple LLC and subject to the policies of Purple
LLC. During your employment with Purple LLC, you will devote your full business
time, skill, attention, and best efforts to the performance of your duties,
subject to customary carve-outs for charitable or religious activities and
management of personal affairs that do not materially interfere with the
performance of your duties to the Company. You will have such duties and
authority as is customary for a CFO of a publicly traded company with
subsidiaries and as determined from time to time by the CEO and the Board of
Directors. You will comply with all lawful rules, policies, procedures,
regulations and administrative directions now or hereafter reasonably
established by the Company and Purple LLC.

 

2 

 

  

Corporate Opportunity: You are required to submit to the Company all business,
commercial and investment opportunities or offers presented to you or of which
you become aware which relate to the business of the Company at any time during
your employment. Unless approved by the Board, you shall not accept or pursue,
directly or indirectly, any Corporate Opportunities on your own behalf.    
Cooperation: You shall both during and after your employment for the Company,
subject to the Company reimbursing you for out-of-pocket expenses, cooperate
with the Company in any internal investigation or administrative, regulatory or
judicial proceeding as reasonably requested by the Company (including, without
limitation, your being available to the Company upon reasonable notice for
interviews and factual investigations, appearing at the Company’s request to
give testimony without requiring service of a subpoena or other legal process,
volunteering to the Company all pertinent information and turning over to the
Company all relevant documents which are or may come into your possession, all
at times and on schedules that are reasonably consistent with your other
permitted activities and commitments).     Travel Expenses: Purple will
reimburse all reasonable airfare and other business-related travel costs
necessary for your commuting to Purple Headquarters. Flights should be booked at
least two (2) weeks in advance and travel should be coach unless you have
personal miles to cover any seating upgrades.     Work Schedule: This is a
full-time position co-located in Alpine, UT, and New York, NY, with the
understanding that working in the co-located working arrangement between Alpine,
UT and New York, NY location will be re-evaluated no later than the 24-month
anniversary of the start date.     Benefits: You will be eligible to participate
in the Purple benefits programs such as health, dental, and vision insurance
plans, as well as Life Insurance, on the same basis as other personnel. You are
eligible for the medical, dental, and vision plan on the first day of the month
following your date of hire. You are also eligible to participate in our 401(k)
plan at a 5% company match on the first of the month following a four-month
qualification period.

 

3 

 

  

Paid Time Off: You will receive 120 hours of paid time off (PTO) per annum
accrued in accordance with the company’s vacation policy. The company also
provides employees with 10 paid holidays per year.     At Will Employment: In
accepting our offer of employment, you certify your understanding that your
employment will be on an at-will basis, and that neither you nor any company
representative has entered into a contract regarding the terms or the duration
of your employment. As an At-Will employee, you will be free to terminate your
employment with the company at any time, with or without cause or advance
notice. Similarly, the company is free to conclude its employment relationship
with you at any time, with or without cause, or advance notice.     Drug/alcohol
testing: By accepting this offer: You acknowledge yourself as being free of
inappropriate drug or alcohol use; you agree to submit to a drug/alcohol
screening test as a condition of employment; and you accept that Purple has a
smoke-free workplace policy and a drug/alcohol-free workplace program which
could include ongoing random or comprehensive testing of all employees or
individual employees.

 

In addition, Purple will provide you with the necessary materials and equipment
to effectively perform the responsibilities of your position. Any equipment,
proprietary information, or other materials must be returned to the company upon
termination for any reason.

 

As with any employment at will, all compensations, benefits, work assignments,
etc. are subject to change in accordance with the needs of the company, with the
exception of any vested rights.

 

Craig, I am confident that you will find this position both challenging and
rewarding. We look forward to your contributions and success with Purple. Upon
acceptance of this offer, please sign and date the letter to indicate your
acceptance of the position as well as the attached Proprietary Information &
Invention Assignment and return it to HR at careers@purple.com.

 

Sincerely,

 

/s/ Joseph B. Megibow

 

Joseph B. Megibow, Purple, CEO

 

I accept this employment offer:

 

/s/ Craig Phillips   Craig Philips       October 1, 2019   Date  

 

Employment Start Date: October 1, 2019

 

 

4



 

